Case 0:19-cv-60527-WPD Document 40 Entered on FLSD Docket 12/31/2020 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                           CASE NO. 19-60527-CIV-DIMITROULEAS/VALLE

  EDWARDO FONSECA,

           Plaintiff,

  vs.

  LYFE VISION LOGISTIC INC.,
  LVL EMPIRE INC., MICHAEL CHIRINO,
  and JESSICA CHIRINO,

        Defendants.
  _____________________________________/

                    ORDER ADOPTING REPORT OF MAGISTRATE JUDGE

           THIS CAUSE is before the Court on ATD Mediation & Arbitration P.A.’s Motion to

  Compel Defendants’ Payment of Mediation Fee and for Fees and Costs (“Motion”) [DE 35] and

  the Report and Recommendation of Magistrate Judge Valle [DE 39] (the “Report”). The Court

  notes that no objections to the Report [DE 39] have been filed, and the time for filing such

  objections has passed. As no timely objections were filed, the Magistrate Judge’s factual findings

  in the Report [DE 39] are hereby adopted and deemed incorporated into this opinion. LoConte v.

  Dugger, 847 F.2d 745, 749-50 (11th Cir. 1988), cert. denied, 488 U.S. 958 (1988); RTC v.

  Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993).

        Although no timely objections were filed, the Court has conducted a de novo review of the

  Report [DE 39] and record and is otherwise fully advised in the premises. The Court agrees with

  the Magistrate Judge’s reasoning and conclusion that the Motion [DE 39] should be granted.

           Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

           1. The Report [DE 39] is hereby ADOPTED and APPROVED;
Case 0:19-cv-60527-WPD Document 40 Entered on FLSD Docket 12/31/2020 Page 2 of 2




         2. ATD’s Motion to Compel Defendants’ Payment of Mediation Fees and for Fees and

            Costs [DE 35] is GRANTED;

         3. Defendants Lyfe Vision Logistics Inc., LVL Empire Inc., Michael Chirino, and

            Jessica Chirino are jointly and severally ordered to pay $1,050 in mediator’s fees,

            $105.28 in interest through August 6, 2020, plus 12% annual interest from August 7,

            2020 through the date of this Order, and $1,360 in attorney’s fees.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

  this 31st day of December, 2020.




  Copies furnished to:
  All Counsel of Record
